GUY, J.
The action was brought to recover damages for personal injuries alleged to have been sustained by plaintiff after he had become a passenger on one of defendant’s cars.
[1] Plaintiff testified that he got on the car when it was “very crowded”; that he stood at the entrance to the door of the car; that the conductor stood in the door of the car “singing out for fare”; that he pushed with his "hands; that the people were crowded one against the other, and the people gave him a push outside in front, and he fell off the car; that the push was a heavy push. It could not be held as matter of law that the plaintiff was guilty of contributory negligence in boarding a crowded car. Cattano v. Metropolitan Ry. Co., 173 N. Y. 566, 66 N. E. 563. The question of plaintiff’s contributory negligence was therefore one for the jury.
[2] There was also sufficient evidence to go to the jury on the question of defendant’s negligence, viz., whether the pushing against plain*699tiff by other passengers was caused by the effort of the conductor to collect fares, in doing which he “pushed with his hands.” Leher v. Steinway Co., 118 N. Y. 556, 23 N. E. 889; Cattano v. Metropolitan Ry. Co., supra. Plaintiff’s testimony as to both of these issues was corroborated by the testimony of a disinterested witness. The learned court, therefore, erred in dismissing the complaint.
Judgment reversed, and new trial ordered, with $30 costs to appellant to abide the event. All concur.